           Case 2:19-cv-01487-RAJ-BAT Document 23 Filed 10/30/20 Page 1 of 3




1

2

3

4

5
                                 UNITED STATES DISTRICT COURT
6                               WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
7

8    RONALD SMITH ,

9                                Plaintiff,                  CASE NO. 19-1487 RAJ

             v.                                              ORDER SETTING PRETRIAL
10
                                                             SCHEDULE
11   WASHINGTON DEPARTMENT OF
     CORRECTIONS, et al.,
12
                                 Defendant.
13
            Pursuant to the Joint Status Report that the parties filed on October 30, 2020, Dkt. 22, the
14
     Court ORDERS the following pretrial schedule:
15
                                       Event                                            Date
16
        Deadline for joining additional parties                                   February 5, 2021
17
        Deadline for amending pleadings                                           February 5, 2021
18
        Deadline for initial disclosures                                          March 5, 2021
19
        Reports of expert witnesses under FRCP 26(a)(2) due                        April 14, 2021
20
        All motions related to discovery must be noted for consideration            May 14, 2021
21      no later than
        Discovery to be completed by                                                June 1, 2021
22
        All dispositive motions must be filed pursuant to CR 7(d)                   June 9, 2021
23



     ORDER SETTING PRETRIAL SCHEDULE -
     1
            Case 2:19-cv-01487-RAJ-BAT Document 23 Filed 10/30/20 Page 2 of 3




1       All Daubert motions must be filed by (same as dispositive)                 June 9, 2021

2
        Plaintiff’s CR 16 Pretrial Statement due                               To be set by District
3                                                                                     Judge
        Defendant’s CR 16 Pretrial Statement due                               To be set by District
4                                                                                     Judge
        Motions in limine due date                                             To be set by District
5                                                                                     Judge
        Agreed CR 16.1 Pretrial Order due                                      To be set by District
6                                                                                     Judge
        Pretrial conference scheduled in Courtroom 12A                         To be set by District
7                                                                                     Judge
        Jury Trial – 4-5 Days                                                  To be set by District
8                                                                                     Judge

9
            This order sets firm dates that can be changed only by order of the Court, not by
10
     agreement of counsel for the parties. The Court will alter these dates only upon good cause
11
     shown. Failure to complete discovery within the time allowed is not recognized as good cause.
12
     If any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal
13
     holiday, the act or event shall be performed on the next business day.
14
                                      Discovery and Cooperation
15
            As required by CR 37(a), all discovery matters are to be resolved by agreement if
16
     possible. Counsel are also directed to cooperate in preparing the final pretrial order in the format
17
     required by CR 16.1, except as ordered below.
18
                       Pretrial Statements, Motions in Limine and Exhibits
19
            An order regarding pretrial statements, exhibits and motions in limine will be addressed
20
     by the District Judge
21
                                       Settlement and Mediation
22
            The parties indicate they will engage in informal settlement efforts. If this case settles,
23
     plaintiff’s counsel shall notify Andy Quach at (206) 370-8421 or via e-mail at:


     ORDER SETTING PRETRIAL SCHEDULE -
     2
            Case 2:19-cv-01487-RAJ-BAT Document 23 Filed 10/30/20 Page 3 of 3




1    andy_quach@wawd.uscourts.gov, as soon as possible. Pursuant to CR11(b), an attorney who

2    fails to give the Deputy Clerk prompt notice of settlement may be subject to such discipline as

3    the Court deems appropriate. The Clerk is directed to send copies of this Order to all parties of

4    record.

5              DATED this 30th day of October, 2020.

6

7                                                         A
                                                          BRIAN A. TSUCHIDA
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER SETTING PRETRIAL SCHEDULE -
     3
